Citation Nr: 0333603	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  97-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by hypertension and cardiomegaly.

2.  Entitlement to service connection for a disability 
manifested by hypertension and cardiomegaly.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits is the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956, and from February 1959 to January 1963.

This case first came before the Board of Veterans' Appeals 
(Board) from a determination by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in September 1997 that a previously-denied claim of 
entitlement to service connection for a disability manifested 
by hypertension and cardiomegaly had not been reopened.  The 
Board, in a December 1999 decision, likewise held that the 
veteran's claim had not been reopened; he appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by means of an Order issued in 
April 2001 (and corrected by an Order issued in September 
2001), vacated the Board's December 1999 decision and 
remanded the case to the Board for further action.  

The Board subsequently advised the veteran that, while he had 
had a personal hearing before a Board Member (the position 
now known as Veterans Law Judge) in the course of his appeal, 
that particular Member was no longer associated with the 
Board, and that he would be provided a hearing before another 
Board Member if he so choose.  He thereafter indicated that 
he desired another such hearing; the Board accordingly 
remanded his claim, in May 2002, to implement his request.  A 
personal hearing was subsequently held before the undersigned 
Veterans Law Judge, sitting at the Atlanta RO in June 2003.

The issue of entitlement to service connection for a 
disability manifested by hypertension and cardiomegaly is the 
subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  Service connection for a disability manifested by 
hypertension and cardiomegaly was denied, prior to the 
current appeal, most recently in May 1980 on reconsideration 
by the Board of a December 1977 decision.  

2.  The evidence submitted since May 1980, with regard to the 
matter of entitlement to service connection for a disability 
manifested by hypertension and cardiomegaly, is both new and 
material, and reopens the veteran's claim for service 
connection for that disorder.


CONCLUSIONS OF LAW

1.  A May 1980 Board decision, whereby service connection for 
a disability manifested by hypertension and cardiomegaly was 
denied, is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since May 1980 is new and material, and 
the veteran's claim for service connection for a disability 
manifested by hypertension and cardiomegaly has been 
reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 2002); 
38 C.F.R. § 3.156(a) (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA, however, is by statute expressly deemed 
not to apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001, such as the instant claim.  Accordingly, application of 
the VCAA with regard to the specific question currently 
before the Board need not be discussed further.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for a disability 
characterized as hypertension with cardiomegaly was denied by 
the Board in December 1977.  In May 1980, the Board approved 
the veteran's motion that it reconsider its December 1977 
decision and, by means of an expanded panel, again denied his 
claim for service connection for a disability characterized 
as essential hypertension with cardiomegaly.  The evidence 
considered on both occasions included the veteran's service 
medical records from his first period of service, indicating 
diastolic blood pressure readings ranging between 80 on 
service entrance in February 1954 and 90 in June 1954, and 
heart enlargement on X-ray in February 1956; the report of a 
December 1957 VA medical examination indicating diastolic 
blood pressure readings between 70 and 80, a normal 
cardiovascular system, and a negative X-ray of the heart; and 
service medical records from his second period of service, to 
include the report of his entrance examination indicating no 
abnormalities, and the report of his separation examination 
reflecting a diastolic blood pressure reading of 80, with no 
abnormalities noted.

The evidence considered by the Board in December 1977 and May 
1980 also included a statement from a private physician, 
dated in February 1964 and noting that the veteran's blood 
pressure was recorded as 166/90.  In addition, the Board 
considered the report of VA hospitalization in February 1976, 
at which time it was recorded for clinical purposes that the 
veteran had been diagnosed in 1965 with hypertension.  The 
February 1976 hospitalization revealed heart enlargement, 
with discharge diagnoses to include essential hypertension.  
The Board also noted that the report of a June 1977 VA 
cardiology examination indicated a diagnosis of essential 
hypertension, under treatment, poor control, with 
cardiomegaly.  

The Board, in its December 1977 decision, found that, while 
inservice clinical findings were indicative of slight heart 
enlargement in 1956, with evidence of an elevated blood 
pressure reading over one year after final separation from 
service, clinical records did not demonstrate that 
persistently elevated blood pressure and cardiomegaly were 
manifest until early 1977, more than 13 years after the 
veteran's final separation from service.  The Board 
accordingly concluded that essential hypertension with 
cardiomegaly had not been incurred during service, nor could 
it be presumed to have been incurred therein.  

In its May 1980 decision, rendered as a reconsideration of 
the December 1977 decision, the expanded Board panel reviewed 
the evidence considered in December 1977, along with 
testimony presented by the veteran at a March 1980 personal 
hearing, to include testimony to the effect that he noticed 
"some pounding" prior to his first period of service, and 
that he first became aware that he had a problem with his 
circulatory system when he was examined by a physician in 
February 1964.  The Board determined that the inservice 
medical evidence did not demonstrate that cardiovascular 
disease had been manifested, and that the December 1977 
decision was supported by the evidence of record.

The evidence associated with the veteran's claims file 
subsequent to May 1980 includes private and VA medical 
records dated in 1994 and thereafter, reflecting current 
treatment for disabilities to include cardiac impairment; 
transcripts of personal hearings held in 1999 and 2003; and 
statements from private physicians.  One such statement, 
dated in May 2003, notes that it appeared from a review of VA 
records that the veteran's hypertension "dates back to at 
least 1954."  This evidence is not only new, in the sense 
that it had not previously been associated with the veteran's 
claims folder, but also in the sense that it presents new 
information as to the date of onset of the veteran's 
hypertension, and indicates that it may have begun during his 
first period of service.

The Board accordingly concludes that new and material 
evidence has been received with regard to the veteran's claim 
of entitlement to service connection for a disability 
manifested by hypertension and cardiomegaly.


ORDER

The veteran's claim of entitlement to service connection for 
a disability manifested by hypertension and cardiomegaly has 
been reopened, and the benefits sought on appeal are granted 
to that extent.


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand this issue for additional development and review by 
the RO, prior to any further Board action.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In addition, such action is required 
to ensure compliance with the Court's Order of April 2001, 
which incorporates motions submitted by VA and the veteran.

It is noted that the Board's decision above, whereby the 
veteran's claim for service connection was reopened, invokes 
the application of the VCAA.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law, whereby the obligations of VA with respect to the duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  The veteran 
in this case has not been furnished with information as to 
the provisions of the VCAA, nor has he been notified of VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The Board also 
finds that review of the veteran's claims file by a VA 
cardiologist, whereby the question of whether a disability 
manifested by hypertension and cardiomegaly had its onset 
during his service is specifically addressed, would be of 
significant probative value.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Finally, the Board notes that the Court, in its April 2001 
Order, acknowledged the veteran's request that VA "define 
hypertension or high blood pressure and point out the medical 
support for its finding of fact."  Such information was, in 
fact, furnished to the veteran by VA in June 1998.  The 
veteran's attention is drawn to a letter to him from VA's 
Veterans Health Administration, dated June 24, 1998, 
addressing that specific matter.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The veteran's claims file should be 
reviewed by a VA cardiologist in order to 
solicit an opinion as to whether it is as 
likely as not that any disorder that can 
be characterized as a disability 
manifested by hypertension and 
cardiomegaly had been manifested during 
either of his periods of active service, 
or within one year after separation from 
either period.  All findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
this report.  The veteran's claims folder 
and a copy of this Remand are to be 
furnished to the cardiologist for his or 
her review and referral, with the 
cardiologist indicating on the report 
that review of the claims folder was 
accomplished prior to this review.

3.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

4.  Following completion of the review 
requested above, and either completion by 
the RO of any action or actions required 
by the submittal of information or 
evidence by the veteran or expiration of 
the appropriate time for him to furnish 
any such information or evidence, the RO 
should review the entire claims folder 
and determine whether service connection 
for a disability manifested by 
hypertension and cardiomegaly can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto. The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



